Citation Nr: 0333641
Decision Date: 08/25/03	Archive Date: 01/21/04

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-06 101	)	DATE AUG 25, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a compensable evaluation for degenerative arthritis of the right shoulder.

3.  Entitlement to service connection for a skin disorder of the feet, including athletes foot, pain, cellulitis, and a yeast infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 1990.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his March 2000 Substantive Appeal, the veteran requested an RO hearing.  He was scheduled for such a hearing in May 2000 and appeared on that date but opted for an informal RO conference instead.  At that time, he withdrew his claim of entitlement to a total disability evaluation based on individual unemployability (TDIU), for which he had previously completed an appeal.

The claims of entitlement to a compensable evaluation for degenerative arthritis of the right shoulder and entitlement to service connection for a skin disorder of the feet, including athletes foot, pain, cellulitis, and a yeast infection, will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on the veterans claim has been obtained by the RO, and the RO has notified him of the type of evidence needed to substantiate his claim.

2.  The veterans hemorrhoids are not large, thrombotic, irreducible, or productive of frequent recurrences.





CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the pendency of this appeal, substantial revisions have been made to the laws and regulations concerning the VAs duties in developing a claim for a VA benefit.  On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA redefines the VAs obligations with respect to its duty to assist the claimant with the development of facts pertinent to a claim and includes an enhanced duty to notify the claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, apply to any claim for benefits received by the VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by the VA as of that date, with the exception of the amendments to 38 C.F.R. § 3.156(a) (relating to the definition of new and material evidence) and to the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA assistance in the case of claims to reopen previously denied final claims), which apply to any application to reopen a finally decided claim received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been properly developed in regard to the veterans claim, and no further assistance is required in order to comply with the VAs statutory duty to assist him with the development of facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO has obtained records corresponding to medical treatment reported by the veteran and has afforded him a VA examination addressing his disorder.  There is no indication of additional relevant medical evidence that has not been obtained by the RO to date.

The VAs duty to notify the veteran of the evidence necessary to substantiate his claim has also been met, as the RO informed him of the need for such evidence in a November 2002 Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.  This issuance, which includes the newly enacted provisions of 38 C.F.R. § 3.159, also contains a specific explanation of the type of evidence necessary to substantiate the veterans claim, as well as which portion of that evidence (if any) was to be provided by him and which portion the VA would attempt to obtain on his behalf.  The specific requirements for a grant of the benefit sought on appeal will be discussed in further detail below, in conjunction with the discussion of the specific facts of this case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VAs Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a January 1992 rating decision, the Los Angeles, California, VARO granted service connection for hemorrhoids on the basis of in-service treatment for this disability in June 1989.  A zero percent evaluation was assigned, effective from August 1990.  This evaluation has since remained in effect and is at issue in this case.

The veteran underwent a hemorrhoidectomy, fistulectomy, and sphincterotomy in March 1998, following a diagnosis of an acute anal fissure and an external hemorrhoid.  He was noted to have tolerated this procedure well, and he was found to be completely relieved of pain ten days later.

During his July 2001 VA examination, the veteran denied bleeding, itching, or fecal leakage following his March 1998 surgery.  Pain, however, was reported.  A rectal examination revealed no fissures, no visible hemorrhoids, an intact sphincter, and brown stool heme-negative.  The assessment was external hemorrhoids, stable.

The RO has assigned a zero percent evaluation under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this section, a zero percent evaluation is assigned in cases of mild or moderate external or internal hemorrhoids.  A 10 percent evaluation contemplates large or thrombotic and irreducible hemorrhoids, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent evaluation is in order in cases of persistent bleeding and secondary anemia, or with fissures.

In this case, the veterans hemorrhoids have been shown to be minimally symptomatic since surgery in March 1998, and the surgery itself was a simple outpatient procedure with no complications.  The most recent VA examination revealed only stable external hemorrhoids and subjective complaints of pain.  There is no indication of large or thrombotic and irreducible hemorrhoids, with excessive redundant tissue evidencing frequent recurrences.  This evidence signifies no more than mild to moderate symptomatology, thus warranting a continuation of the current zero percent evaluation.

Overall, the preponderance of the evidence is against the veterans claim for a compensable evaluation for hemorrhoids, and the claim must be denied.  In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the veterans claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the applicable provisions of the VAs Schedule for Rating Disabilities.  VA has received no evidence showing that the veterans service-connected hemorrhoids have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent periods of hospitalization during the pendency of this appeal.  Although the veteran underwent a hemorrhoidectomy in March 1998, this was, as described above, a simple outpatient procedure with no complications.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in exceptional cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to a compensable evaluation for hemorrhoids is denied.


REMAND

The Board is aware that the veteran was afforded a VA examination to address his service-connected right shoulder disorder in July 2001.  Although the report of this examination contains adequate findings regarding range of motion, no commentary was provided as to whether the veterans right shoulder disorder is productive of painful motion, functional loss due to pain, or excess fatigability.  Consideration of such symptoms, when present, is necessary under 38 C.F.R. §§ 4.40 and 4.45 (2002), and the veteran has, in fact, complained of right shoulder pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  Accordingly, a more comprehensive VA examination is necessitated.

Also, an examination is necessary in regard to the claim of service connection for a skin disorder of the feet.  During service, in August 1987, the veteran was assessed with tinea pedis and was also treated for complaints of a bilateral foot rash in July 1988.  Subsequent to service, he has been treated for right foot cellulitis and chronic athletes foot.  In view of the evidence of in-service and post-service symptomatology, a VA examination addressing the nature and etiology of this disability is necessary under 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the following action:

1.  In a letter, the RO should notify the veteran of the new provisions of the VCAA, inform him of his right to submit new evidence, describe the type of evidence needed to substantiate his claims, and provide a discussion of the relative duties of the VA and the veteran in obtaining relevant evidence.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  Then, the RO should provide the veteran a VA orthopedic examination to determine the nature and extent of his service-connected right shoulder disorder.  The examiner should be provided with the veterans claims file and must review the entire claims file in conjunction with the examination.  The examiner should conduct range of motion testing and provide commentary on the extent of any painful motion, functional loss due to pain, or excess fatigability of that joint.  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.

3.  Then, the RO should provide the veteran a VA dermatology examination to determine the nature and etiology of his current skin disorder of the feet.  The examiner should be provided with the veterans claims file and must review the entire claims file in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the veterans current disorder is etiologically related to service.  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.

4.  After ensuring that all requested development has been completed, the RO should readjudicate the veterans claims of entitlement to a compensable evaluation for degenerative arthritis of the right shoulder and entitlement to service connection for a skin disorder of the feet, including athletes foot, pain, cellulitis, and a yeast infection.  If the determination of either claim remains less than completely favorable to the veteran, the RO should furnish him with a Supplemental Statement of the Case (with the provisions of 38 C.F.R. §§ 3.102 and 3.159 (2002) included) and afford him a reasonable period of time in which to respond before the case is returned to the Board. 

The purpose of this REMAND is to obtain additional development and ensure full compliance with the VAs due process requirements, and the Board intimates no opinion as to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
